Citation Nr: 1218207	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO. 04-24 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial disability evaluation in excess of 30 percent for myasthenia gravis ("MG"), to include cramps in the feet and hands, left eyelid ptosis, diplopia, headaches, a painful thymectomy scar, and fatigue. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from February 1983 to May 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. The rating decision granted service connection for MG and assigned an initial 30 percent evaluation. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In January 2007, the Veteran testified at a hearing before the undersigned. A copy of the transcript has been associated with the claims file. 

In March 2007 and October 2010, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development. 


FINDINGS OF FACT

1. The findings of the May 2003, June 2003, October 2009, and November 2010 VA examiners are competent medical evidence. 

2. The Veteran's MG currently manifests as the following: muscle cramps every other day, left eye ptosis that does not impact vision, diplopia every two months, headaches two the three times per month, dysesthesias of thymectomy scar, a mild action tremor of the hands, and muscle fatigue.

3. The Veteran's thymectomy scar which was a result of his treatment for MG, is painful. 

4. The Veteran experiences muscle cramps every other day that last for a few seconds and then resolve.

5. The Veteran's corrected visual acuity is 20/20 in both eyes, for distance and near vision. 

6. The Veteran experiences diplopia once every two months for a period of two weeks and it is relieved by taking prednisone. 

7. The Veteran's left eyelid ptosis does not impact his vision and does not cause disfigurement. 

8. The Veteran experiences headaches every other week but they are not prostrating. 

9. The Veteran's muscle fatigue is not manifested by debilitating fatigue and cognitive impairment that waxes and wanes, does not result in periods of incapacitation of at least one but less than two weeks total duration per year, and does not require continuous medication. 


CONCLUSIONS OF LAW

1. The criteria for a 10 percent evaluation for a painful thymectomy scar are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Code 7800 (2011).

2. The criteria for an initial disability evaluation in excess of 30 percent for myasthenia gravis have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010);  38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.1, 4.79, 4.84a (2008), 4.88b, 4.118, 4.124a, Diagnostic Codes 6019, 6090 (2008), 6354, 7800, 8025, 8100 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

However, if VCAA notice was not provided prior to the initial adjudication of the claim or, if provided, was inadequate or incomplete, such an error can be "cured" by providing any necessary notice and then readjudicating the claim, including in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication. Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).

This appeal arises from disagreement with an initial evaluation following the grant of service connection. Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105. Goodwin v. Peake, 22 Vet. App. 128 (2008). Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements. Id. There has been no allegation of prejudice with regard to the notice in this case, hence further VCAA notice is not required with regard to the initial rating appeal. 

The Veteran originally received VCAA notice in April 2003. This letter advised the Veteran of what evidence was required to substantiate his claim for service connection, and of his and VA's respective duties for obtaining evidence. A follow up letter was issued in March 2007, which provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. In a January 2010 statement, the Veteran asserted that he never received the March 2007 letter, and that the only reason he knew of its existence was because it was mentioned in the December 2009 SSOC. Regardless, VA has satisfied its duty to notify via the pre decisional April 2003 letter. Further, the December 2009 SSOC provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. 

His claim was then readjudicated in the January 2012 SSOC. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), reports of post-service medical treatment, and reports of VA examinations in May 2003, October 2009, and November 2010. The October 2009 and November 2010 examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests. The October 2009 examiner did not have access to all of the Veteran's records at the time of the examination. However, a complete copy of his records was later provided and in a November 2010 addendum to the October 2009 report, the examiner stated that all of the records had been reviewed and that no modification to the initial report was needed. 

The Veteran's November 2010 examination was not conducted while the Veteran was experiencing diplopia. Given that he reported experiencing diplopia every two months for a period of two weeks, this is a disorder that is subject to temporary flare ups and is not permanently disabling. Therefore, no examination during a flare up of diplopia is warranted. See Voerth v. West, 13 Vet. App. 117 (1999) (feasibility of scheduling an examination during an exacerbation is a factor in determining whether VA has a duty to provide such an examination). 

The Veteran and his spouse testified at hearing in January 2007. During this hearing, the Board suggested the submission of evidence that would assist the Veteran in substantiating his claim. Specifically, it was suggested that the Veteran obtain an additional statement from his private physician.   

This case was remanded in March 2007 so the Veteran could undergo a VA examination and again in October 2010 so that an addendum clarifying the October 2009 examination report could be obtained and also so the Veteran could undergo a new examination. These actions were accomplished in November 2010. Thus, the Board is satisfied that there was substantial compliance with its remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 



Increased Evaluation Claim 

The Veteran contends that his MG is more severe than reflected by its initial 30 percent evaluation. Because his residuals of MG do not meet the criteria for higher evaluations, his claim will be denied. 

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2011). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Consideration must given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed); Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran's MG is currently evaluated as 30 percent disabling under Diagnostic Code 8025, myasthenia gravis. 38 C.F.R. § 4.124a. A diagnosis of MG with ascertainable residuals warrants the assignment of a minimal rating of 30 percent. 38 C.F.R. § 4.124a also provides that consideration should be afforded to psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, and visceral manifestations. 

A note accompanying Diagnostic Code 8025 specifies that there be ascertainable residuals. Determinations as to the presence of residuals not capable of objective verification, i.e., headaches, dizziness, fatigability, must be approached on the basis of the diagnosis recorded; subjective residuals will be accepted when consistent with the disease and not more likely attributable to other disease or no disease. It is of exceptional importance that when ratings in excess of the prescribed minimum ratings are assigned, the diagnostic codes utilized as bases of evaluation be cited, in addition to the codes identifying the diagnoses. Id. at Note 1. In other words, a higher rating may be assigned based upon the combined evaluations of the residual disorders. Thus, the question here is whether there is sufficient evidence of identifiable residual disorders due to his service-connected myasthenia gravis, which when combined may exceed the 30 percent rating assigned. 

The Veteran's MG currently manifests as the following: muscle cramps every other day, left eye ptosis that does not impact vision, diplopia every two months, headaches two the three times per month, dysesthesias of thymectomy scar, a mild action tremor of the hands, and muscle fatigue.

Painful Thymectomy Scar

At his May 2003 VA general medical examination, the Veteran reported having a thymectomy (removal of thymus gland) as treatment for MG. He reported having a "slightly disagreeable" burning, tingling sensation over the thymectomy scars. At his October 2009 VA neurological examination, the examiner found that he had mild pain in his thymectomy scar. 

Prior to October 23, 2008, Diagnostic Code 7804 provided a 10 percent rating for superficial scars that are painful on examination. This was the maximum available evaluation. Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage. Note (2) provides that a 10- percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating. 38 C.F.R. § 4.118. Diagnostic Code 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule). 38 C.F.R. § 4.118.

The criteria for rating scars were revised effective October 23, 2008. However, the revised criteria pertain to claims received on or active October 23, 2008. 73 Fed. Reg. 54,710 -12 (Sept. 23, 2008). Pursuant to 38 C.F.R. § 4.118, the effective date of any increased award under the new criteria will not be effective before October 23, 2008. 38 C.F.R. § 4.118 (2011). 

Under the criteria of revised Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating. A 20 percent rating requires three or four scars that are unstable or painful. A 30 percent rating requires five or more scars that are unstable or painful. An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars. Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional evaluation under this diagnostic code, when applicable. 38 C.F.R. § 4.118.

Because the Veteran has a painful surgical scar from treatment for his service-connected MG, a separate 10 percent evaluation under Diagnostic Code 7804 is warranted under both the previous and amended regulations. A 20 percent evaluation is not warranted because he has only one painful scar. 38 C.F.R. § 4.118.

Muscle Cramps

At his May 2003 VA general medical examination, the Veteran reported daily hand and foot cramps lasting for a few seconds and then spontaneously resolving. At his October 2009 VA neurological examination, he reported having cramps in his feet and legs at least once a week. The examiner described them as moderate. At his November 2010 VA examination, he reported muscle cramps every other day in his calves, triceps, and sometimes deltoids. He stated that he rested a little and they stopped. The examiner determined that the cramps did not cause an enduring focal loss of muscle strength. The examiner concluded that the Veteran does not have joint symptoms or loss of range of motion due to MG. 

The examiner noted that the muscle cramps had no impact on his activities of daily living even though they were painful when they occurred. Although the Veteran experiences muscle cramps every other day, it does not warrant an evaluation because it is a temporary exacerbation and does not result in a permanent disability. See Voerth v. West, 13 Vet. App. 117 (1999). 

Diplopia

The Veteran experiences diplopia every two months. He takes prednisone for it and it resolves within one week. 

Rating criteria for disabilities of the eye were changed effective December 10, 2008. See 73 Fed. Reg. 66,543 (Nov. 10, 2008). Where a law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial appeals process has been concluded, the version of the law or regulation most favorable to the appellant generally applies. However, only the former criteria can be applied for the period prior to the effective date of the new criteria, but both the old and new criteria can be applied as of that date. See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000). 

Prior to December 10, 2008, Diagnostic Code 6090 pertained to rating of diplopia (double vision). 38 C.F.R. § 4.84a (2008). Under Diagnostic Code 6090, ratings were based on the degree of diplopia and the equivalent visual acuity. The ratings were applicable to only one eye. A rating could not be assigned for both diplopia and decreased visual acuity or field of vision in the same eye. 38 C.F.R. § 4.84a, Diagnostic Code 6090, Note 2.

After December 18, 2008, diplopia is evaluated using Diagnostic Code 6090, codified at 38 C.F.R. § 4.79 (2011).  Diplopia is rated according to the equivalent visual acuity. If it is occasional or correctable with spectacles, it is noncompensable. Id.  

In June 2003 he underwent a VA examination. He had ptosis of the left eye and did not have diplopia at the examination, but reported having it in the past. His uncorrected vision was 20/20 for distance and 20/25 for nearness, which was improved to 20/20 with corrective lenses. At his October 2009 VA examination he reported having left eye ptosis and diplopia every two months. These symptoms were relieved after taking prednisone for two weeks. During the examination, the clinician could elicit diplopia on prolonged gaze. At his November 2010 VA examination he reported exacerbations of diplopia every two months, but the examiner could not elicit it on prolonged gaze. He reported that he had exacerbations of diplopia every two months and that they were relieved with prednisone. 

Although the Veteran experiences diplopia every two months, it does not warrant an evaluation because it is a temporary exacerbation and does not result in a permanent disability. See Voerth v. West, 13 Vet. App. 117 (1999).

Left Eye Ptosis 

The Veteran's MG causes him to have left eye ptosis, which is evaluated under Diagnostic Code 6019. Rating criteria for disabilities of the eye were changed effective December 10, 2008. See 73 Fed. Reg. 66,543 (Nov. 10, 2008). Where a law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial appeals process has been concluded, the version of the law or regulation most favorable to the appellant generally applies. However, only the former criteria can be applied for the period prior to the effective date of the new criteria, but both the old and new criteria can be applied as of that date. See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000). 

The previous version of Diagnostic Code 6019 (prior to December 10, 2008), provided that unilateral or bilateral ptosis with the pupil wholly obscured should be rated equivalent to 5/200. Unilateral or bilateral ptosis with the pupil one-half or more obscured should be rated equivalent to 20/100. Unilateral or bilateral ptosis with less interference with vision should be rated as disfigurement. The impairment of central visual acuity is evaluated from 0 to 100 percent under Diagnostic Codes 6061 through 6079. Also, Diagnostic Code 6080 provides ratings for impairment of field vision from 10 to 100 percent. 38 C.F.R. § 4.84a (2008). 

The post-December 10, 2008 Diagnostic Code 6019 provides that unilateral or bilateral ptosis is evaluated on visual impairment or, in the absence of visual impairment, on disfigurement (scarring) as per Diagnostic Code 7800. 38 C.F.R. § 4.79 (2011).

Left eyelid ptosis was noted at his May 2003 VA neurological examination and June 2003 VA eye examination. However, the Veteran's vision without correction was 20/20 for distance and 20/25 for near, but was correctable to 20/20. Left eyelid ptosis was also diagnosed at his October 2009 VA neurological examination. The examiner noted that it was mild. At his November 2010 VA examination, the examiner concluded that the Veteran had a "tiny degree" of left eyelid ptosis which did not involve the visual axis. Because the Veteran's left eyelid ptosis does not impact his vision, Diagnostic Code 7800 will be considered. 

Prior to the October 2008 amendments to the rating criteria for scars, as discussed above, Diagnostic Code 7800 for the evaluation of disfigurement of the head, face or neck provided that a 10 percent disability rating is assigned when there is one characteristic of disfigurement. See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

Under Note (1), the eight characteristics of disfigurement are: a scar 5 or more inches (13 or more cm.) in length; a scar at least 1/4 inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39-sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding 6 square inches (39-sq. cm.); and skin indurated and inflexible in an area exceeding 6 square inches (39- sq. cm.). Id. Pursuant to Note (2), tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle) and anatomical loss of the eye is to be rated under DC 6063 as appropriate. Pursuant to Note (3), the adjudicator is to take into consideration unretouched color photographs when evaluating under these criteria. Id.

Subsequent to the October 2008 regulation change discussed above, the diagnostic criteria remained essentially the same under Diagnostic Code 7800. However, the description was amended to clarify that ratings applied to burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck. 38 C.F.R. § 4.118, Diagnostic Code 7800 (2011). The eight characteristics of disfigurement remained the same. However, additional explanatory notations were added which state that disabling effects other than disfigurement that are associated with individuals scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury should be separately evaluated under the appropriate Diagnostic Codes. Also, the characteristic(s) of disfigurement may be caused by one scar or multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation. 38 C.F.R. § 4.118, Diagnostic Code 7800, Notes 4 & 5 (2011).

In this case, the Veteran's left eyelid ptosis does not cause one characteristic of disfigurement. He does not have a scar, hypo- or hyperpigmented skin, missing underlying soft tissue, or indurated and inflexible skin in an area exceeing 6 inches. Therefore the criteria for a 10 percent evaluation under Diagnostic Code 7800 are not met under the previous or amended criteria. 

Headaches

The Veteran has reported headaches as a residual of MG. Headaches are evaluated under Dignostic Code 8100, migraines. Under Diagnostic Code 8100, a noncompensable evaluation is warranted for less frequent attacks. A 10 percent evaluation is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months. 38 C.F.R. § 4.124a. 

The rating criteria do not define "prostrating." By way of reference, according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness." A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

In a February 2004 private medical record, the Veteran reported having headaches every couple of days, but stated that they were usually not very severe and they resolved quickly after he took over the counter medication. 

At his October 2009 VA examination, the Veteran reported headaches. The examiner found that he had mild tension headaches as a result of MG. At his November 2010 VA examination, he reported having headaches every other week that lasted for one day. He did not experience nausea, vomiting, sensitivity to light or noise, or focal phenomena. The examiner found that the Veteran's headaches were not prostrating and that ordinary activity was possible for the Veteran during an attack. 

As the evidence shows that the Veteran does not experience prostrating attacks, his headaches do not meet the criteria for a compensable evaluation under Diagnostic Code 8100. 38 C.F.R. § 4.124a. 

Fatigue

Pursuant to 38 C.F.R. § 4.88b , Diagnostic Code 6354, chronic fatigue syndrome is rated 10 percent disabling when there are debilitating fatigue and cognitive impairments (such as inability to concentrate, forgetfulness, or confusion) which waxes and wanes, but results in periods of incapacitation of at least one but less than two weeks total duration per year, or symptoms controlled by medication. For the purpose of evaluating this disability, the condition will be considered incapacitating only while it requires bed rest and treatment by a physician. 38 C.F.R. § 4.88b, Diagnostic Code 6354, Note. 

The Veteran has not been incapacitated, requiring bed rest and treatment by a physician, nor did he have symptoms that were only controlled by medication, findings necessary to warrant a 10 percent rating. Therefore, he is not entitled to a compensable rating for his fatigue. Id. 

In conclusion, the Veteran's residuals from his MG do not meet the criteria for a disability evaluation in excess of 30 percent under their respective Diagnostic Codes, or do not constitute permanent disabilities. Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's MG does not more closely approximate a higher initial rating. 38 C.F.R. § 4.7. The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. The Veteran's symptoms from MG have not met the criteria for a higher rating at any time since the effective date of his award, so the Board may not stage his rating. Fenderson, 12 Vet. App. at 125-26. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1). The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's MG are contemplated by the required minimum evaluation of 30 percent for symptomatic MG; no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule. In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating. Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order. 

Total Rating Based Upon Individual Unemployability (TDIU)

When entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability. See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

In this case, the evidence does not show that the Veteran's MG has caused unemployability. At his November 2010 VA examination, he reported being employed full time in the field of aircraft maintenance. Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required. Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 


ORDER

An initial disability evaluation in excess of 30 percent for myasthenia gravis is denied.

A separate 10 percent evaluation for a painful thymectomy scar is granted. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


